Citation Nr: 0527449	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  05-00 172	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical Center (VAMC)
in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with private 
treatment at Roswell Park Cancer Institute on January 22, 
2004.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran died in late June 2004, and his daughter has 
pursued this appeal on behalf of his estate.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the VA Medical Center (VAMC) in 
Canandaigua, New York, dated in early June 2004 that denied 
reimbursement for unauthorized medical expenses.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1943 to December 1945.

2.  On September 28, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


